Appeal Dismissed and Memorandum Opinion filed July 14, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00299-CV

                       MCKENNA MCGUIRE, Appellant

                                         V.

                THE MARQUIS AT LADERA VISTA, Appellee

                On Appeal from the County Court at Law No. 1
                            Travis County, Texas
                  Trial Court Cause No. C-1-CV-22-000330


                          MEMORANDUM OPINION

      This is an appeal from a default judgment signed March 8, 2022. The notice
of appeal was filed March 14, 2022.

      Appellant has not paid the filing fee of $205.00, and no evidence that appellant
is excused by statute or the Texas Rules of Appellate Procedure from paying costs
has been filed. See Tex. R. App. P. 5. On June 7, 2022, the court ordered appellant
to pay the filing fee on or before June 17, 2022, and further warned appellant that if
he did not do so, the appeal was subject to being dismissed. See Tex. R. App. P. 5.
As of the date of this opinion, appellant has not paid the filing fee. Accordingly, the
appeal is dismissed. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of
case because appellant failed to comply with court order or notice from clerk
requiring response or other action within specified time).

                                   PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Wilson.




                                          2